Citation Nr: 0831262	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO. 05-32 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1969 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

The record reflects that the veteran was a Medical 
Administrative Specialist. Despite the veteran's contentions, 
there is nothing in the record which reflects that the 
veteran's duties consisted of consistently being near 
helicopters without using ear protection. The veteran's 
service personnel records indicate he was a clerk, 
responsible for maintaining records, processing Medical Board 
cases, typing correspondence, preparing patient movement 
orders, processing clinical records, etc. In other words, the 
record reflects that the veteran held an administrative 
position, the duties of which are inconsistent with acoustic 
trauma.

Nevertheless, the record includes a June 2007 letter from Dr. 
Sillman which indicates that the veteran's discharge 
examination report shows early high-frequency hearing loss 
which is the "beginning of his present hearing loss." This 
medical opinion indicates that there may be a relationship 
between the veteran's current hearing loss and his active 
duty service period. It does not, however, provide a 
rationale for the medical opinion provided and does not take 
into account the post-service noise exposure the veteran 
reported at the May 2004 VA fee-basis examination. As such, 
the Board finds that a remand is necessary to determine the 
etiology of the veteran's current hearing loss.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for his hearing loss 
disability, that is not evidenced by the 
current record. The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and her representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

2. Schedule the veteran for an 
appropriate audiology examination. The 
purpose of the examination is to 
determine the etiology of the veteran's 
current hearing loss. The following 
considerations will govern the 
examinations:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the 
medical basis or bases for the 
conclusion, with identification of 
the evidence of record relied upon 
in reaching the conclusion. In 
particular, the examiner must 
respond to the following: 

(1) From an examination of all 
available evidence, including 
the veteran's VA claims folder 
and his service medical 
records, the examiner should 
opine as to whether the 
veteran's "audiometer" 
results on his discharge 
examination report are early 
manifestations of the veteran's 
current hearing loss 
disability. In other words, the 
examiner is asked to opine as 
to whether the veteran's 
current hearing loss is 
etiologically related to the 
"audiometer" results shown on 
his discharge examination 
report.

d. In responding to these inquiries, 
the examiner must provide a 
comprehensive statement of the 
medical bases of such an opinion.

3. When the actions requested have been 
completed, The RO/AMC should undertake 
any other indicated development deemed 
appropriate under the law and then 
readjudicate the issue.

The RO/AMC must ensure that all directed factual and medical 
development as noted above is completed. In the event that 
the examination report does not contain sufficient detail, 
the RO/AMC must take any appropriate action by return of the 
report to the examiner for corrective action. See 38 C.F.R. § 
4.2. If the benefits sought on appeal are not granted to the 
veteran's satisfaction, she must be furnished a Supplemental 
Statement of the Case and afforded an opportunity to respond. 
Thereafter, if in order, the case should be returned to the 
Board for further appellate action. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




